DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 10/15/2021 has been entered. Claims 1-19 and 21-2 remain pending in the application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-19 and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al. (US Patent No. US9888879).

Regarding claim 1, Cho teaches A method for identifying a material of interest, the method comprising (abstract and figure 1): directing, using a radio frequency (RF) applicator, 

Regarding claim 2, Cho teaches The method of claim 1 wherein the identifying comprises calculating a parameter as 15a product of a Gruneisen Parameter of the material of interest and a conductivity of the material of interest (col 4, lines 37-55 and col 7, lines 15-25).

Regarding claim 3, Cho teaches The method of claim 2 wherein the identifying comprises looking up the calculated parameter in a lookup table (col 8, lines 49-61).

Regarding claim 4, Cho teaches The method of claim 1, wherein the electric field strength is determined based on an input power of the RF applicator and an attenuation coefficient of the reference (claim 3 and col 7, lines 15-25).



Regarding claim 6, Cho teaches The method of claim 1 wherein each multi-polar acoustic signal corresponds to a separate boundary location (col 7, lines 51-65).

Regarding claim 7, Cho teaches The method of claim 1, wherein detecting the at least one multi-polar acoustic signal is achieved using a thermoacoustic imaging system (col 4, lines 37-55).

Regarding claim 8, Cho teaches The method of claim 7, further comprising: directing, using an ultrasound system, sound waves into the region of interest (col 3, line 62 to col 4, line 10); 35detecting, using an ultrasonic transducer of the ultrasound system (col 3, line 62 to col 4, line 10), echoes generated in the region of interest in response to the sound waves (col 3, line 62 to col 4, line 10); and processing ultrasound data associated with the echoes to generate one or more or more ultrasound images (col 3, line 62 to col 4, line 10).

Regarding claim 9, Cho teaches The method of claim 1, wherein identifying the material of interest is further based on at least one physical characteristic of the material of interest (col 5, lines 7-19).



Regarding claim 11, Cho teaches The method of claim 1 wherein the material of interest is tissue within a human body and the reference is lean tissue within the human body (col 4, line 56 to col 5, line 6).

Regarding claim 12, Cho teaches A system for identifying a material of interest, the system comprising: a thermoacoustic imaging system comprising a radio frequency (RF) applicator configured to emit RF energy pulses into the region of interest comprising a material of interest and a reference separated by at least one boundary and an acoustic receiver 15configured to receive at least one multi-polar acoustic signal generated in the region of interest in response to the RF energy pulses (col 4, lines 11-33); and one or more processors configured to: process multi-polar acoustic signals received by the acoustic receiver to determine an electric field strength at the boundary (col 4, lines 11-33 and col 6, lines 28-35); and  20identify the material of interest based at least on the determined electric field strength (col 4, lines 11-33 and col 6, lines 28-35).

Regarding claim 13, Cho teaches The system of claim 12 wherein during the identifying the one or more processors are configured to:  25calculate a parameter as a product of a 

Regarding claim 14, Cho teaches The system of claim 12 wherein during the identifying the one or more processors are configured to:  30look up the calculated parameter in a lookup table (col 8, lines 49-61).

Regarding claim 15, Cho teaches The system of claim 12 wherein the electric field strength is determined based on an input power of the RF applicator and an attenuation coefficient of the reference (claim 3 and col 7, lines 15-25).

Regarding claim 16, Cho teaches The system of claim 12 wherein the electric field strength is determined based on an estimated thickness of the reference and an attenuation coefficient of the reference (col 2, lines 18-20).

Regarding claim 17, Cho teaches The system of claim 12 wherein each multi-polar acoustic signal corresponds to a separate boundary location (col 7, lines 51-65).

Regarding claim 18, Cho teaches The system of claim 12 wherein the material of interest is tissue within a human body 5and the reference is lean tissue within the human body (col 4, lines 37-55).



Regarding claim 21, Cho teaches A non-transitory computer readable medium having stored thereon computer program code executable by one or more processors to (col 3, lines 41-61 and col 13, line 45 to col 12, line 11): process at least one multi-polar acoustic signal generated in a region of interest 15comprising a material of interest and at least one reference that are separated by at least one boundary to determine an electric field strength at the boundary (col 4, lines 11-33 and col 6, lines 28-35); and identifying the material of interest based at least on the determined electric field strength (col 6, lines 28-40 and col 9, lines 8-20).

Regarding claim 22, Cho teaches The non-transitory computer readable medium of claim 21 wherein the computer 20program code is executable by the one or more processors to (col 3, lines 41-61 and col 13, line 45 to col 12, line 11): calculating a parameter as a product of a Gruneisen Parameter of the material of interest and a conductivity of the material of interest (col 4, lines 37-55 and col 7, lines 15-25).

Regarding claim 23, Cho teaches The non-transitory computer readable medium of claim 21 wherein the computer 25program code is executable by the one or more processors to (col 3, lines 41-61 and col 13, line 45 to col 12, line 11): identify the material of interest by looking up the calculated parameter in a lookup table (col 8, lines 49-61).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US Patent No. US9, 888, 879) in the view of Cheung et al (US Pub No. 2016/0061808).

Regarding claim 20, Cho teaches The system of claim 12, however, fails to explicitly teach wherein the reference is one of a container and a pad.
Cheung, in the same field of endeavor in the subject of imaging system, teaches wherein the reference is one of a container and a pad (para. 72).
It would have been prima facie obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Cho to incorporate the teachings of Cheung to provide a container. Doing so will help in holding the tissue more securely.
Response to Arguments
Applicant's arguments filed on 10/15/2021 have been fully considered but they are not persuasive. The applicant is arguing that Cho reference cannot be used as a prior art under 102(a)(1) rejection because it has the same applicant and assignee as the present application. However, to reject a claim under 102(a)(1) the prior art has to be disclosed more than 1 year before the effective filling date. Cho patent was published on February of 2018 which is more .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAINAB M ALDARRAJI whose telephone number is (571)272-8726. The examiner can normally be reached Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZAINAB MOHAMMED ALDARRAJI/             Patent Examiner, Art Unit 3793                                                                                                                                                                                           
/JOSEPH M SANTOS RODRIGUEZ/             Primary Examiner, Art Unit 3793